UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-6590


JIMMY H. CAUSEY,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      Bruce H. Hendricks, District
Judge. (4:13-cv-00604-BHH)


Submitted:   August 31, 2015               Decided:    September 24, 2015


Before DUNCAN     and   WYNN,   Circuit   Judges,     and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy H. Causey, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy H. Causey seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                              The order is

not    appealable       unless    a   circuit      justice       or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will     not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies          this    standard    by

demonstrating         that     reasonable       jurists    would        find    that     the

district       court’s      assessment    of    the   constitutional           claims     is

debatable      or     wrong.      Slack    v.    McDaniel,       529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Causey has not made the requisite showing.                     Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the    appeal.         We   dispense        with     oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3